Title: To John Adams from Abraham Clark, 23 August 1776
From: Clark, Abraham
To: Adams, John


     
      Dear Sir
      Eliza. Town Augst. 23d. 1776
     
     Colo. Dayton, who with his battalion is Stationed at Fort Stanwix, informs me no Regimental Paymaster hath been appointed to his battalion, and Genl Schuyler does not conceive himself Authorized to appoint one. Jonathan Dayton, a son of the Colo, is Recommended as a proper person for that Station, his father offers to become Security for his faithful discharge of the Office. Mr. Caldwell the Chaplain of that battalion is come down and informs me Genl. Schuyler would have Appointed Dayton had he been Authorized, and Offers to Recommend him to Congress if Necessary. The young mans Qualification can be known from Dr. Witherspoon. If no just objection appears Against him, I wish a Commission may be sent to me for him.
     I remain in a Weak infirm State. We are daily Alarmed with News of an Attack on this Town but have hitherto escaped it. We hear the British Troops are busily employed hanging the Refractory among them: may their business increse. I am Dear Sir, Your Sincere Friend & Humle. Servt.
     
      Abra. Clark
     
    